As filed with the Securities and Exchange Commission on May 29, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number [811-05037] [Professionally Managed Portfolios] (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios 777 East Wisconsin Avenue Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:March 31, 2012 Item 1. Schedule of Investments. CONTRAVISORY STRATEGIC EQUITY FUND SCHEDULE OF INVESTMENTS at March 31, 2012 (Unaudited) Shares Value COMMON STOCKS: 92.8% Aerospace Product Manufacturing: 4.9% BE Aerospace, Inc. 1 $ Lockheed Martin Corp. Building Material & Supplies Dealers: 0.6% Fortune Brands Home & Security, Inc. 1 Energy: 8.9% National Grid Plc - ADR Northeast Utilities System OGE Energy Corp. ONEOK, Inc. Financial Services: 8.1% American Express Co. Moodys Corp. Nasdaq OMX Group, Inc. 1 Food & Beverage Prodcuts: 10.1% Beam, Inc. Flowers Foods, Inc. H.J. Heinz Co. Sara Lee Corp. Food Services: 2.5% Starbucks Corp. Grocery Product Wholesalers: 7.4% Church & Dwight, Inc. Colgate Palmolive Co. Unilever NV - ADR Grocery Stores: 4.4% Ruddick Corp. Whole Foods Market, Inc. Medical Equipment & Supplies Manufacturing: 5.2% Amgen, Inc. Haemonetics Corp. 1 Pesticide, Fertilizer & Agricultural Chemical Manufacturing: 2.5% Monsanto Co. Petroleum Products: 2.5% Exxon Mobil Corp. Pharmaceutical & Medicine Manufacturing: 7.9% Abbott Laboratories Bristol Myers Squibb Co. Gilead Sciences, Inc. 1 Radio & Television Broadcasting: 2.9% CBS Corp. Rail Transportation: 4.7% Kansas City Southern 1 Norfolk Southern Corp. Retail: 7.4% Coach, Inc. CVS Caremark Corp. Williams-Sonoma, Inc. Technology Services: 10.3% Cisco Systems, Inc. Raytheon Co. Telus Corp. Total System Services, Inc. Water, Sewage & Other Systems: 2.5% American Water Works Co., Inc. TOTAL COMMON STOCKS (Cost $5,099,346) REAL ESTATE INVESTMENT TRUSTS: 2.5% American Tower Corp. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $154,365) Shares Value SHORT-TERM INVESTMENTS: 4.1% Money Market Funds: 4.1% Fidelity Institutional Money Market Portfolio, 0.22% 2 TOTAL SHORT-TERM INVESTMENTS (Cost $251,201) TOTAL INVESTMENTS IN SECURITIES: 99.4% (Cost $5,504,912) Other Assets in Excess of Liabilities: 0.6% TOTAL NET ASSETS: 100.0% $ ADR -
